Title: To Benjamin Franklin from John Paul Jones, 5 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir,
L’Orient July 5th. 1779
I embraced the Opportunity which presented itself to write to you by the Captain of the Epervier who arrived here the day before, it is believed, from Martinico and as he went off express Undertook to deliver my letter to you at Passy on his way to Paris.—
I have now the honor to forward a letter from Captn. Landais with Copies of the Papers that respect the Prize &c. for your particular information.— The Admiralty will this day put their Seals on the Hatches.— Yesterday being very stormy the Alliance touched the Ground a short while before High water but I think recd. no Damage.
I have the honor to be with real Esteem & Greatful Affection. Dear Sir Your very Obliged Friend and very humble Servant.
Jno P Jones
N.B. I have only this moment recd. the withinHis Excellency Doctor Franklin.
